Case: 2:20-cv-03072-ALM-CMV Doc #: 10 Filed: 01/28/21 Page: 1 of 1 PAGEID #: 1867



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

LESLIE ANN CISLER                           :
                                            :       Case No. 2:20-cv-3072
             Plaintiff,                     :
                                            :       CHIEF JUDGE ALGENON L. MARBLEY
      v.                                    :
                                            :       Magistrate Judge Chelsey M. Vascura
COMMISSIONER OF SOCIAL                      :
SECURITY                                    :
                                            :
             Defendant.                     :


                                    OPINION & ORDER

       This matter comes before the Court on Magistrate Judge Vascura’s Report and

Recommendation recommending that the Plaintiff’s Statement of Errors be overruled, and the

Commissioner of Social Security’s decision be affirmed. (ECF No. 9). The Report and

Recommendation advised the parties that the failure to object within the applicable time period

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo. The Court has reviewed the Report and Recommendation. Noting that no objections have

been filed and that the time for filing such objections expired, this Court ADOPTS the Magistrate

Judge’s Report and Recommendation. (Id.). Plaintiff’s Statement of Errors, (ECF No. 7)

is OVERRULED, and the Commissioner’s decision is AFFIRMED. (ECF No. 9).

       IT IS SO ORDERED.




                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE
DATED: January 28, 2021
